 

Exhibit 10.14

 



AMENDED AND RESTATED PRIVATE PLACEMENT WARRANTS PURCHASE AGREEMENT

 

THIS PRIVATE PLACEMENT WARRANTS PURCHASE AGREEMENT, dated as of January 16, 2018
(as it may from time to time be amended, this “Agreement”), is entered into by
and among Platinum Eagle Acquisition Corp., a Cayman Islands exempted company
(the “Company”), Platinum Eagle Acquisition LLC, a Delaware limited liability
company (the “Sponsor”), and Harry E. Sloan (“Sloan”), and each of the parties
set forth on the signature pages hereto under “Purchasers” (collectively with
the Sponsor and Sloan, the “Purchasers”).

 

WHEREAS, the Company intends to consummate an initial public offering of the
Company’s units (the “Public Offering”), each unit consisting of one Class A
Ordinary Share, par value $0.0001 per share, of the Company (an “Ordinary
Share”), and one-third of one redeemable warrant. Each whole warrant entitles
the holder to purchase one Ordinary Share at an exercise price of $11.50 per
Ordinary Share.

 

WHEREAS, the Company, the Sponsor and Sloan are parties to the Private Placement
Warrant Agreement, dated as of January 11, 2017 (the “Original Agreement”)
pursuant to which the Sponsor and Sloan agreed to purchase an aggregate of
5,000,000 warrants (or 5,600,000 in the aggregate if the over-allotment option
in connection with the Public Offering is exercised in full) (the “Private
Placement Warrants”), each Private Placement Warrant entitling the holder to
purchase one Ordinary Share at an exercise price of $11.50 per Share.

 

WHEREAS, the Company’s independent directors have agreed to purchase Private
Placement Warrants.

 

WHEREAS, on January 12, 2018, the underwriters exercised a part of their
over-allotment option to purchase an additional 2,500,000 units in connection
with the closing of the Public Offering and have determined not to exercise the
remainder of such option.

 

WHEREAS, the Company and the Purchasers desire to amend and restate the Original
Agreement in its entirety.

 

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby,
intending legally to be bound, agree as follows:

 

AGREEMENT

 

Section 1.          Authorization, Purchase and Sale; Terms of the Private
Placement Warrants.

 

A.           Authorization of the Private Placement Warrants. The Company has
duly authorized the issuance and sale of the Private Placement Warrants to the
Purchasers.

 

B.            Purchase and Sale of the Private Placement Warrants. On the date
of the consummation of the Public Offering or on such earlier time and date as
may be mutually agreed by the Purchasers and the Company (the “Closing Date”),
the Company shall issue and sell to the Purchasers, and the Purchasers shall
purchase from the Company, an aggregate of 5,333,334 Private Placement Warrants,
as described on Exhibit A hereto, at a price of $1.50 per warrant for an
aggregate purchase price of $8,000,001 (the “Purchase Price”), which shall be
paid by wire transfer of immediately available funds to the company at least one
day prior to the Closing Date in accordance with the Company’s wiring
instructions. On the Closing Date, upon the payment by the Purchasers of the
Purchase Price, the Company, at its option, shall deliver a certificate
evidencing the Private Placement Warrants purchased by the Purchasers on such
date duly registered in each Purchaser’s name to the Purchasers, or effect such
delivery in book-entry form.

 

C.           Terms of the Private Placement Warrants.

 

(i)           Each Private Placement Warrant shall have the terms set forth in a
Warrant Agreement entered into by the Company and a warrant agent in connection
with the Public Offering (a “Warrant Agreement”).

 



   

 

 

(ii)          At or prior to the time of the closing of the Public Offering, the
Company and the Purchasers shall enter into a registration rights agreement (the
“Registration Rights Agreement”) pursuant to which the Company will grant
certain registration rights to the Purchasers relating to the Private Placement
Warrants and the Shares underlying the Private Placement Warrants.

 

Section 2.          Representations and Warranties of the Company. As a material
inducement to the Purchasers to enter into this Agreement and purchase the
Private Placement Warrants, the Company hereby represents and warrants to the
Purchasers (which representations and warranties shall survive the Closing Date)
that:

 

A.           Incorporation and Corporate Power. The Company is an exempted
company duly incorporated, validly existing and in good standing under the laws
of the Cayman Islands and is qualified to do business in every jurisdiction in
which the failure to so qualify would reasonably be expected to have a material
adverse effect on the financial condition, operating results or assets of the
Company. The Company possesses all requisite corporate power and authority
necessary to carry out the transactions contemplated by this Agreement and the
Warrant Agreement.

 

B.           Authorization; No Breach.

 

(i)           The execution, delivery and performance of this Agreement and the
Private Placement Warrants have been duly authorized by the Company as of the
Closing Date. This Agreement constitutes the valid and binding obligation of the
Company, enforceable in accordance with its terms. Upon issuance in accordance
with, and payment pursuant to, the terms of the Warrant Agreement and this
Agreement, the Private Placement Warrants will constitute valid and binding
obligations of the Company, enforceable in accordance with their terms as of the
Closing Date.

 

(ii)          The execution and delivery by the Company of this Agreement and
the Private Placement Warrants, the issuance and sale of the Private Placement
Warrants, the issuance of the Shares upon exercise of the Private Placement
Warrants and the fulfillment of, and compliance with, the respective terms
hereof and thereof by the Company, do not and will not as of the Closing Date
(a) conflict with or result in a breach of the terms, conditions or provisions
of, (b) constitute a default under, (c) result in the creation of any lien,
security interest, charge or encumbrance upon the Company’s equity or assets
under, (d) result in a violation of, or (e) require any authorization, consent,
approval, exemption or other action by or notice or declaration to, or filing
with, any court or administrative or governmental body or agency pursuant to the
Amended and Restated Memorandum and Articles of Association of the Company in
effect on the date hereof or as may be amended prior to completion of the
contemplated Public Offering, or any material law, statute, rule or regulation
to which the Company is subject, or any agreement, order, judgment or decree to
which the Company is subject, except for any filings required after the date
hereof under federal or state securities laws.

  

C.           Title to Securities. Upon issuance in accordance with, and payment
pursuant to, the terms hereof and the Warrant Agreement, and upon registration
in the Company’s register of members, the Shares issuable upon exercise of the
Private Placement Warrants will be duly and validly issued, fully paid and
nonassessable. Upon issuance in accordance with, and payment pursuant to, the
terms hereof and the Warrant Agreement, and upon registration in the Company’s
register of members, the Purchasers will have good title to the Private
Placement Warrants and the Shares issuable upon exercise of such Private
Placement Warrants, free and clear of all liens, claims and encumbrances of any
kind, other than (i) transfer restrictions hereunder and under the other
agreements contemplated hereby, (ii) transfer restrictions under federal and
state securities laws, and (iii) liens, claims or encumbrances imposed due to
the actions of the Purchasers.

 

D.           Governmental Consents. No permit, consent, approval or
authorization of, or declaration to or filing with, any governmental authority
is required in connection with the execution, delivery and performance by the
Company of this Agreement or the consummation by the Company of any other
transactions contemplated hereby.

 

E.           Regulation D Qualification. Neither the Company nor, to its
knowledge, any of its affiliates, members, officers, directors or beneficial
shareholders of 20% or more of its outstanding securities, has experienced a
disqualifying event as enumerated pursuant to Rule 506(d) of Regulation D under
the Securities Act of 1933, as amended (the “Securities Act”).

 



 2 

 

 

Section 3.          Representations and Warranties of the Purchasers. As a
material inducement to the Company to enter into this Agreement and issue and
sell the Private Placement Warrants to the Purchasers, each Purchaser hereby,
severally and not jointly, represents and warrants to the Company (which
representations and warranties shall survive each Closing Date) that:

 

A.           Organization and Requisite Authority. Such Purchaser possesses all
requisite power and authority necessary to carry out the transactions
contemplated by this Agreement.

 

B.           Authorization; No Breach.

 

(i)           This Agreement constitutes a valid and binding obligation of such
Purchaser, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other laws of
general applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law).

 

(ii)          The execution and delivery by such Purchaser of this Agreement and
the fulfillment of and compliance with the terms hereof by such Purchaser does
not and shall not as of each Closing Date conflict with or result in a breach by
such Purchaser of the terms, conditions or provisions of any agreement,
instrument, order, judgment or decree to which such Purchaser is subject.

 

C.           Investment Representations.

 

(i)           Such Purchaser is acquiring the Private Placement Warrants and,
upon exercise of the Private Placement Warrants, the Shares issuable upon such
exercise (collectively, the “Securities”), for such Purchaser’s own account, for
investment purposes only and not with a view towards, or for resale in
connection with, any public sale or distribution thereof.

 

(ii)          Such Purchaser is an “accredited investor” as such term is defined
in Rule 501(a)(3) of Regulation D, and such Purchaser has not experienced a
disqualifying event as enumerated pursuant to Rule 506(d) of Regulation D under
the Securities Act.

 

(iii)         Such Purchaser understands that the Securities are being offered
and will be sold to it in reliance on specific exemptions from the registration
requirements of the United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and such Purchaser’s
compliance with, the representations and warranties of such Purchaser set forth
herein in order to determine the availability of such exemptions and the
eligibility of such Purchaser to acquire such Securities.

  

(iv)         Such Purchaser did not decide to enter into this Agreement as a
result of any general solicitation or general advertising within the meaning of
Rule 502(c) under the Securities Act.

 

(v)          Such Purchaser has been furnished with all materials relating to
the business, finances and operations of the Company and materials relating to
the offer and sale of the Securities which have been requested by such
Purchaser. Such Purchaser has been afforded the opportunity to ask questions of
the executive officers and directors of the Company. Such Purchaser understands
that its investment in the Securities involves a high degree of risk and it has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to the acquisition of the
Securities.

 

(vi)         Such Purchaser understands that no United States federal or state
agency or any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities by such Purchaser nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.

 



 3 

 

 

(vii)        Such Purchaser understands that: (a) the Securities have not been
and are not being registered under the Securities Act or any state securities
laws, and may not be offered for sale, sold, assigned or transferred unless
(1) subsequently registered thereunder or (2) sold in reliance on an exemption
therefrom; and (b) except as specifically set forth in the Registration Rights
Agreement, neither the Company nor any other person is under any obligation to
register the Securities under the Securities Act or any state securities laws or
to comply with the terms and conditions of any exemption thereunder. While such
Purchaser understands that Rule 144 is not available for the resale of
securities initially issued by shell companies (other than business combination
related shell companies) or issuers that have been at any time previously a
shell company, such Purchaser understands that Rule 144 includes an exception to
this prohibition if the following conditions are met: (i) the issuer of the
securities that was formerly a shell company has ceased to be a shell company;
(ii) the issuer of the securities is subject to the reporting requirements of
Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”); (iii) the issuer of the securities has filed all Exchange Act
reports and material required to be filed, as applicable, during the preceding
12 months (or such shorter period that the issuer was required to file such
reports and materials), other than Form 8-K reports; and (iv) at least one year
has elapsed from the time that the issuer filed current Form 10 type information
with the SEC reflecting its status as an entity that is not a shell company.

 

(viii)       Such Purchaser has such knowledge and experience in financial and
business matters, knows of the high degree of risk associated with investments
in the securities of companies in the development stage such as the Company, is
capable of evaluating the merits and risks of an investment in the Securities
and is able to bear the economic risk of an investment in the Securities in the
amount contemplated hereunder for an indefinite period of time. Such Purchaser
has adequate means of providing for its current financial needs and
contingencies and will have no current or anticipated future needs for liquidity
which would be jeopardized by the investment in the Securities. Such Purchaser
can afford a complete loss of its investment in the Securities.

 

Section 4.          Conditions of the Purchasers’ Obligations. The obligation of
the Purchasers to purchase and pay for the Private Placement Warrants is subject
to the fulfillment, on or before each Closing Date, of each of the following
conditions:

  

A.           Representations and Warranties. The representations and warranties
of the Company contained in Section 2 shall be true and correct at and as of
such Closing Date as though then made.

 

B.           Performance. The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before such Closing Date.

 

C.           No Injunction. No litigation, statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby, which prohibits the consummation of any of the
transactions contemplated by this Agreement or the Warrant Agreement.

 

Section 5.          Conditions of the Company’s Obligations. The obligations of
the Company to the Purchasers under this Agreement are subject to the
fulfillment, on or before each Closing Date, of each of the following
conditions:

 

A.           Representations and Warranties. The representations and warranties
of the Purchasers contained in Section 3 shall be true and correct at and as of
such Closing Date as though then made.

 

B.           Performance. The Purchasers shall have performed and complied with
all agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by the Purchasers on or before such
Closing Date.

 

C.           Corporate Consents. The Company shall have obtained the consent of
its Board of Directors authorizing the execution, delivery and performance of
this Agreement and the Warrant Agreement and the issuance and sale of the
Private Placement Warrants hereunder.

 



 4 

 

 

D.           No Injunction. No litigation, statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby, which prohibits the consummation of any of the
transactions contemplated by this Agreement or the Warrant Agreement.

 

E.           Warrant Agreement. The Company shall have entered into the Warrant
Agreement with a warrant agent on terms satisfactory to the Company.

 

Section 6.          Termination. This Agreement may be terminated at any time
after December 31, 2018 upon the election by either the Company or the
Purchasers upon written notice to the other party if the closing of the Public
Offering does not occur prior to such date.

 

Section 7.          Survival of Representations and Warranties. All of the
representations and warranties contained herein shall survive each Closing Date.

  

Section 8.          Definitions. Terms used but not otherwise defined in this
Agreement shall have the meaning assigned to such terms in the registration
statement on Form S-1 the Company plans to file with the U.S. Securities and
Exchange Commission, under the Securities Act.

 

Section 9.          Miscellaneous.

 

A.           Successors and Assigns. Except as otherwise expressly provided
herein, all covenants and agreements contained in this Agreement by or on behalf
of any of the parties hereto shall bind and inure to the benefit of the
respective successors of the parties hereto whether so expressed or not.
Notwithstanding the foregoing or anything to the contrary herein, the parties
may not assign this Agreement, other than assignments by the Purchasers to
affiliates thereof (including, without limitation one or more of its members).

 

B.           Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.

 

C.           Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, none of which need contain the signatures of more than one
party, but all such counterparts taken together shall constitute one and the
same agreement.

 

D.           Descriptive Headings; Interpretation. The descriptive headings of
this Agreement are inserted for convenience only and do not constitute a
substantive part of this Agreement. The use of the word “including” in this
Agreement shall be by way of example rather than by limitation.

 

E.            Governing Law. This Agreement shall be deemed to be a contract
made under the laws of the State of New York and for all purposes shall be
construed in accordance with the internal laws of the State of New York.

 

F.           Amendments. This Agreement may not be amended, modified or waived
as to any particular provision, except by a written instrument executed by all
parties hereto.

 

[Signature Page Follows]

 

 5 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.

 



 

  COMPANY:         PLATINUM EAGLE ACQUISITION CORP.         By: /s/ Eli Baker  
    Name: Eli Baker     Title: President, Chief Financial Officer and Secretary
        PURCHASERS:         PLATINUM EAGLE ACQUISITION LLC         By: /s/ Eli
Baker     Name: Eli Baker     Title: Member         /s/ Harry E. Sloan   Harry
E. Sloan         /s/ Joshua Kazam   Joshua Kazam         /s/ Fredric Rosen  
Fredric Rosen

 

  SARA L. ROSEN TRUST         By: /s/ Fredric Rosen, as Trustee     Name:
Fredric Rosen     Title: Trustee         SAMUEL N. ROSEN 2015 TRUST         By:
/s/ Fredric Rosen, as Trustee     Name: Fredric Rosen     Title: Trustee

 



   

 

 

Exhibit A

 

Name 

Number of Private Placement

Warrants

   Purchase Price  Platinum Eagle Acquisition LLC   2,333,333   $3,499,999.50 
Harry E. Sloan   2,333,333   $3,499,999.50  Joshua Kazam   333,334  
$500,001.00  Fredric Rosen   266,666   $399,999.00  Sara L. Rosen Trust 
 33,334    50,001.00  Samuel N. Rosen 2015 Trust   33,334    50,001.00  Total 
 5,333,334   $8,000,001.00 

 



   

